RECOMMENDED FOR FULL-TEXT PUBLICATION
                        Pursuant to Sixth Circuit I.O.P. 32.1(b)
                               File Name: 13a0294p.06

              UNITED STATES COURT OF APPEALS
                            FOR THE SIXTH CIRCUIT
                              _________________


                                              X
                                               -
 PHILADELPHIA INDEMNITY INSURANCE

          Plaintiff-Appellee/Cross-Appellant, --
 COMPANY,

                                               -
                                                        Nos. 12-5759/5805

                                               ,
                                                >
                                               -
          v.

                                               -
        Defendant-Appellant/Cross-Appellee. N-
 YOUTH ALIVE, INC.,


                   Appeal from the United States District Court
                for the Western District of Kentucky at Louisville.
            No. 3:09-cv-00347—Charles R. Simpson III, District Judge.
                              Argued: April 25, 2013
                      Decided and Filed: October 11, 2013
             Before: SILER, GIBBONS, and GRIFFIN, Circuit Judges.

                               _________________

                                    COUNSEL
ARGUED: T. Morgan Ward, Jr., STITES & HARBISON, PLLC, Louisville, Kentucky,
for Appellant/ Cross-Appellee. Palmer G. Vance II, STOLL KEENON OGDEN PLLC,
Lexington, Kentucky, for Appellee/Cross-Appellant. ON BRIEF: T. Morgan Ward, Jr.,
Jamie K. Neal, STITES & HARBISON, PLLC, Louisville, Kentucky, for Appellant/
Cross-Appellee. Palmer G. Vance II, Carl N. Frazier, STOLL KEENON OGDEN
PLLC, Lexington, Kentucky, Shea W. Conley, Matthew T. Lockaby, REMINGER CO.
LPA, Lexington, Kentucky, for Appellee/Cross-Appellant.
                               _________________

                                    OPINION
                               _________________

       GRIFFIN, Circuit Judge. At this juncture, the sole question at issue in these
consolidated appeals—which arise from an insurance coverage dispute between
Philadelphia Indemnity Insurance Company (“Philadelphia Indemnity”) and its insured,
Youth Alive, Inc. (“Youth Alive”)—is whether Youth Alive sufficiently alleged that

                                         1
Nos. 12-5759/5805       Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.          Page 2


Philadelphia Indemnity acted in bad faith in seeking a declaratory judgment that neither
of its two pertinent insurance policies provided coverage to Youth Alive. Because we
conclude that Philadelphia Indemnity’s position on coverage was reasonable as a matter
of law, we agree with the district court that Youth Alive failed to sufficiently allege bad-
faith claims against Philadelphia Indemnity. We therefore affirm the dismissal of Youth
Alive’s claims. We dismiss as moot the remainder of Youth Alive’s appeal and
Philadelphia Indemnity’s cross-appeal.

                                             I.

        In this diversity action, the underlying facts are not in dispute. Youth Alive is
a nonprofit corporation providing mentoring and other services to at-risk youth in
Louisville, Kentucky. In 2008, Youth Alive transported several youths to an event in
Louisville using three vans owned by Youth Alive. When the event concluded, four of
the youths attempted to board a Youth Alive van for the ride home but were apparently
unable to do so because it was full. Noticing the situation, a Youth Alive employee
requested that sixteen-year-old Herbert Lee, a Youth Alive participant who had driven
himself to the event in a separate vehicle, drive the four children to their homes. Lee
agreed to do so, and the four youths traveled with him.

        Lee, however, did not possess a valid driver’s license. Moreover, the car that he
was driving was not his: it had been stolen during a carjacking. Soon after Lee drove
away from the event toward his passengers’ homes, a police officer noticed that Lee was
driving erratically. The police officer ran a check of the license plate information,
discovered that the car had been stolen, and gave chase. Lee fled from the pursuing
officer but lost control of his car and collided with a tree. Lee survived the crash, but all
four of his passengers were killed.

        After the accident, the estates of the four children brought lawsuits against Youth
Alive in Kentucky state court, alleging that Youth Alive was negligent in permitting the
children to be driven home by Lee. Youth Alive notified Philadelphia Indemnity of the
suit and requested defense and indemnification under two policies issued to it by
Philadelphia Indemnity: a commercial general liability policy with a $1 million liability
Nos. 12-5759/5805      Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.       Page 3


limit (the “CGL policy”) and a commercial excess liability policy with a $2 million
liability limit (the “excess policy”). Philadelphia Indemnity provided a defense to Youth
Alive in the estates’ state court action pursuant to a reservation of rights letter that
disputed coverage.

       Thereafter, Philadelphia Indemnity filed in the United States District Court for
the Western District of Kentucky a declaratory judgment action seeking a judicial
determination that neither policy provided coverage for the claims arising from the
accident. According to Philadelphia Indemnity, the CGL policy did not provide
coverage because Automobile Exclusion (g) excluded coverage for any bodily injury
arising from the use of any automobile “owned or operated by or rented or loaned to any
insured.” Philadelphia Indemnity argued that Exclusion (g) applied because the CGL
policy defines “insured” to include “volunteer workers” and “club members” performing
activities on Youth Alive’s behalf. According to Philadelphia Indemnity, Lee was either
a “volunteer worker” or a “club member” and, accordingly, bodily injury resulting from
his operation of the car was excluded from coverage.

       Philadelphia Indemnity likewise argued that its excess policy did not provide
coverage for claims arising from the accident. According to Philadelphia Indemnity, the
excess policy also contained an automobile liability exclusion that excluded by its plain
terms “any liability” arising out of the use of any automobile, whether or not operated
by an insured.

       Youth Alive defended Philadelphia Indemnity’s declaratory judgment action and
claimed coverage under the two commercial policies. In addition, Youth Alive filed
counterclaims asserting that Philadelphia Indemnity’s coverage positions had no
reasonable basis in law or fact and therefore Philadelphia Indemnity (1) breached its
common law duty of good faith and fair dealing and (2) violated the Kentucky Unfair
Claims Settlement Practices Act, Ky. Rev. Stat. § 304.12-230, by misrepresenting
pertinent coverages and failing to affirm liability on claims within a reasonable time.

       The parties filed cross-motions for summary judgment on the issues of coverage,
and Philadelphia Indemnity filed a Federal Rule of Civil Procedure 12(b)(6) motion to
Nos. 12-5759/5805      Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.         Page 4


dismiss Youth Alive’s bad-faith counterclaims. The district court granted in part and
denied in part both parties’ summary judgment motions, concluding that Philadelphia
Indemnity was obligated to defend and indemnify Youth Alive pursuant to the CGL
policy but not under the excess policy.

       In the meantime, however, the state court action between the estates and Youth
Alive was dismissed and Youth Alive’s liability to the estates extinguished by a
settlement and the payment by Philadelphia Indemnity of $1.8 million. The settlement
sum represents the $1 million limit of Philadelphia Indemnity’s CGL policy, plus
$800,000 of the $2 million excess policy.

       Later, the federal district court granted Philadelphia Indemnity’s Rule 12(b)(6)
motion to dismiss Youth Alive’s statutory and common-law bad-faith counterclaims,
reasoning that, as a matter of law, Philadelphia Indemnity’s coverage position had not
been taken in bad faith. The parties cross-appealed the district court’s adverse rulings.

                                            II.

       At oral argument, the parties conceded that their appeals of the district court’s
summary judgment rulings on the issue of coverage are moot in light of the settlement
of the underlying personal injury action and payment by Philadelphia Indemnity. See
Wedgewood Ltd. P’ship I v. Twp. of Liberty, 610 F.3d 340, 348 (6th Cir. 2010) (“The test
for mootness is whether the relief sought would, if granted, make a difference to the
legal interests of the parties.” (internal quotation marks omitted)). As a result, only the
dismissal of Youth Alive’s bad-faith claims remains pending for purposes of this appeal.

       We review de novo the grant of a motion to dismiss under Rule 12(b)(6),
construing the record in the light most favorable to the non-moving party and accepting
all well-pled factual allegations as true. See Terry v. Tyson Farms, Inc., 604 F.3d 272,
274 (6th Cir. 2010). While a complaint will survive a motion to dismiss if it contains
“either direct or inferential allegations respecting all material elements” necessary for
recovery under a viable legal theory, this court “need not accept as true legal conclusions
or unwarranted factual inferences, and conclusory allegations or legal conclusions
Nos. 12-5759/5805      Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.        Page 5


masquerading as factual allegations will not suffice.” Id. at 275–76 (citation and
quotation marks omitted). “[A] plaintiff’s obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” Republic Bank & Trust Co.
v. Bear Stearns & Co., Inc., 683 F.3d 239, 246–47 (6th Cir. 2012) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Rather, ‘[t]o survive a motion to
dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a
claim to relief that is plausible on its face.’” Id. at 247 (quoting Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009)).

       Youth Alive claims, under Kentucky law, that Philadelphia Indemnity’s positions
disputing coverage under the two policies were taken in bad faith and caused Youth
Alive to suffer significant damages—including cessation of its operations—during the
pendency of the underlying litigation. Under Kentucky law, a plaintiff must adequately
allege three elements to maintain a bad-faith claim: (1) that the insurer was “‘obligated
to pay the claim under the terms of the policy’”; (2) that the insurer lacked “‘a
reasonable basis in law or fact for denying the claim’”; and (3) that the insurer “‘either
knew there was no reasonable basis for denying the claim or acted with reckless
disregard for whether such a basis existed.’” Pedicini v. Life Ins. Co. of Alabama, 682
F.3d 522, 528 (6th Cir. 2012) (quoting Wittmer v. Jones, 864 S.W.2d 885, 890 (Ky.
1993)). This standard applies to both Youth Alive’s common-law and statutory bad-faith
claims. Rawe v. Liberty Mut. Fire Ins. Co., 462 F.3d 521, 527 (6th Cir. 2006).

       The bad faith inquiry essentially probes whether, “in the investigation,
evaluation, and processing of the claim, the insurer acted unreasonably and either knew
or was conscious of the fact that its conduct was unreasonable.” Phelps v. State Farm
Mut. Auto. Ins. Co., 680 F.3d 725, 732 (6th Cir. 2012) (internal quotation marks
omitted). As a result, if an insured’s entitlement to coverage on a given claim is “fairly
debatable,” inasmuch as there is a “genuine dispute” over the pertinent facts or law, the
insurer is entitled to litigate its duty to defend or indemnify the claim. Empire Fire &
Marine Ins. Co. v. Simpsonville Wrecker Serv., Inc., 880 S.W.2d 886, 889–90 (Ky. Ct.
Nos. 12-5759/5805       Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.          Page 6
Ohio App. 1994). While a disputed factual matter—such as a disagreement over the
appropriate valuation of the loss—will not always preclude a bad-faith claim as a matter
of law, “[u]ncertainty as to application of insurance policy provisions . . . is a reasonable
and legitimate reason for an insurance company to litigate a claim.” Farmland Mut. Ins.
Co. v. Johnson, 36 S.W.3d 368, 375, 377 (Ky. 2000). Thus, when an insured’s claim
implicates an “unresolved legal issue”—such as when recovery under an insurance
policy is “dependent upon a legal issue of first impression in Kentucky courts,” id. at
375—the claim is “fairly debatable as a matter of law and will not support a claim of bad
faith.” Empire, 880 S.W.2d at 891. Because the courts do not expect an insurer to
“subject[ ] itself to the risk of subsequently being sued for the tort of bad faith” simply
for litigating a first-impression issue, a bad-faith claim is precluded as a matter of law
as long as there is room for reasonable disagreement as to the proper outcome of a
contested legal issue, even if in hindsight it was “fairly predictable” that the dispute
would be resolved against the insurer. Id.

        Applying these principles, we agree with Philadelphia Indemnity that, even on
the facts as presented in Youth Alive’s counterclaims, Youth Alive has failed to
adequately allege the second element of the bad-faith analysis; specifically, that
Philadelphia Indemnity lacked a reasonable basis in law or fact for contesting coverage
under both policies. Pedicini, 682 F.3d at 528. With respect to the CGL policy, the
pertinent policy language arguably supports Philadelphia Indemnity’s position. The
CGL policy defines a “volunteer worker” as an unpaid non-employee who donates her
work and “acts at the direction of and within the scope of duties determined by [Youth
Alive].” Although the district court ultimately ruled that Lee’s acquiescence to Youth
Alive’s request that he drive four children home from a sponsored event was neither
sufficiently donative nor suitably taken within the scope of duties determined by Youth
Alive to render him a “volunteer worker” for purposes of the CGL policy, Philadelphia
Indemnity’s argument in this regard was reasonable and may have been correct.

        In support of its claim that Philadelphia Indemnity’s position was unreasonable,
Youth Alive relies in part on its executives’ and board members’ opinions regarding who
Nos. 12-5759/5805       Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.          Page 7


they believe qualifies as a “volunteer” for purposes of the organization’s operations. But
coverage under an insurance policy depends upon the terms of the policy at issue, not
on either party’s unilateral definition of similar language in extrinsic materials. See State
Farm Mut. Auto. Ins. Co. v. Slusher, 325 S.W.3d 318, 322 (Ky. 2010). The CGL policy
provided its own definition of the term “volunteer,” and Philadelphia Indemnity’s
reading of the policy’s language, if not a persuasive interpretation, is at least a plausible
one. Youth Alive arguably had a duty to transport the four children home from its
sponsored event. There is no temporal requirement to the CGL policy’s definition of
“volunteer worker,” and it was not unreasonable to argue that Lee, in accepting Youth
Alive’s directive to transport the children on its behalf, fell within the terms of the policy
despite his brief term of service. Philadelphia Indemnity’s position regarding the policy
language was reasonable, and there is no Kentucky precedent to the contrary. Thus,
Philadelphia Indemnity’s interpretation of the policy was not so obviously implausible
as to give rise to a bad-faith claim. See Empire, 880 S.W.2d at 891.

        Philadelphia Indemnity’s argument that Lee was an insured by virtue of being
a “club member” was similarly a matter subject to genuine debate. The CGL policy does
not define “club member,” and Youth Alive again points to several sources extrinsic to
the policy—including standard industry practice and its own articles of incorporation,
which purportedly prohibit “members”—in an attempt to demonstrate that the proper
interpretation of “club member” is not “fairly debatable.” But, again, this court’s initial
focus is on the meaning of the terms of the policy at issue, not on how the same or
similar terms have been unilaterally deployed in different contexts by the parties.
Slusher, 325 S.W.3d at 322.          It was reasonable to assert that “club member”
unambiguously carries an “ordinary meaning” similar to that advanced by Philadelphia
Indemnity. Id. Despite Youth Alive’s arguments to the contrary, the use of the term
“member” in the CGL policy was not necessarily fused either to industry standards or
to Youth Alive’s definition of “member” in its organizational documents; the former
could well be significantly broader than the latter two uses of the term, or vice versa.
Nos. 12-5759/5805      Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.        Page 8


       As Philadelphia Indemnity observes, Lee was a relatively active Youth Alive
participant and had successfully applied to partake in several programs offered by the
organization. In our view, Philadelphia Indemnity’s argument that Lee’s admittance to
and participation in Youth Alive activities made him a “member” of the group was, even
if ultimately incorrect, not entirely lacking in any reasonable basis. Again, there are no
Kentucky cases on point that require a contrary construction of similar language, nor
does the sparse out-of-state authority compel a different result. The success of
Philadelphia Indemnity’s position was not so improbable that the question was
functionally not an open one under Kentucky law. See Empire, 880 S.W.2d at 891. As
a result, although the district court ultimately concluded that Lee was neither a
“volunteer worker” nor a “club member” under the terms of the CGL policy, we hold,
as a matter of law, that Philadelphia Indemnity’s position on coverage was reasonable.
Id.

       Youth Alive is similarly incorrect in arguing that Philadelphia Indemnity had no
reasonable basis to contest coverage under the excess policy. In fact, the plain language
of the excess policy supports Philadelphia Indemnity’s position, and the district court
agreed with Philadelphia Indemnity that it had no duty to defend or indemnify based
upon its excess policy. While there may be occasions when an insurance company has
advanced arguments that are so unlikely to succeed that coverage is not “fairly
debatable,” this is not the case here.

       Finally, to the extent that Youth Alive asserts that Philadelphia Indemnity
proceeded in bad faith by unreasonably delaying settlement and erecting “needless
adversarial hoops” as preconditions to Youth Alive’s indemnification, we disagree.
Farmland, 36 S.W.3d at 376 (quotation marks omitted); see Phelps, 680 F.3d at 733.
The only dilatory tactic alleged by Youth Alive is that Philadelphia Indemnity refused
to settle the estates’ claims against Youth Alive pending the outcome of its declaratory
judgment action in the district court. But, as indicated, Philadelphia Indemnity’s
litigation stance in the district court was reasonable. When coverage is reasonably in
dispute, the preferred course of conduct for an insurance company is what occurred in
Nos. 12-5759/5805     Philadelphia Indemnity Ins. Co. v. Youth Alive, Inc.       Page 9


the present case: (1) a defense of its insured’s underlying personal injury action under
a reservation of rights; and (2) a separate declaratory action adjudicating the issue of
coverage. See Aetna Cas. & Sur. Co. v. Commonwealth, 179 S.W.3d 830, 841 (Ky.
2005); see also 14 Couch on Insurance §§ 202:1, 202:38 (3d ed. 2012).

       Here, it was reasonable for Philadelphia Indemnity not to commit itself to a
settlement before coverage was determined. Furthermore, Philadelphia Indemnity
investigated the claim, provided a defense, and eventually settled the case on Youth
Alive’s behalf for an amount within its two policies. Although Youth Alive incurred
expenses and hardship in contesting coverage with Philadelphia Indemnity, its
allegations of bad faith fail as a matter of law. See Motorists Mut. Ins. Co. v. Glass,
996 S.W.2d 437, 452 (Ky. 1997). We therefore agree with the district court’s dismissal.

                                          III.

       Accordingly, we affirm the district court’s dismissal of Youth Alive’s
counterclaims. We dismiss as moot the remainder of Youth Alive’s appeal and
Philadelphia Indemnity’s cross-appeal.